EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT is made as of December 18, 2008 by and between China Armco Metals, Inc., a Nevada corporation (the “Company”), and Kexuan Yao (“Employee”). WITNESSETH: WHEREAS, Employee wishes to be employed by the Company with the duties and responsibilities as hereinafter described, and the Company desires to assure itself of the availability of Employee’s services in such capacity. NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the Company and Employee hereby agree as follows: 1.EMPLOYMENT. The Company hereby agrees to employ Employee, and Employee hereby agrees to serve the Company, upon the terms and conditions hereinafter set forth. 2.TERM. The employment of Employee by the Company pursuant to this Agreement shall be for a thirty-six (36) month period commencing on January 1, 2009 (the “Employment Term”). 3.DUTIES. Employee shall, subject to overall direction consistent with the legal authority of the Board of Directors, serve as, and have all power and authority inherent in the offices of Chief Executive Officer of the Company and its subsidiaries and shall be responsible for those areas in the conduct of the business reasonably assigned to him by the Board of Directors.Employee shall devote substantially all his business time and efforts to the business of the Company; provided, however, that it is understood and agreed that, while Employee may devote time to other business matters in which he may have an interest, in the event of a conflict, Employee’s first and primary responsibility shall be to the performance of his duties for the Company. 4.COMPENSATION AND OTHER PROVISIONS. Employee shall be entitled to the compensation and benefits hereinafter described in subparagraphs (A) through (D) (such compensation and benefits being hereinafter referred to as “Compensation Benefits”). A.BASE SALARY. The Company shall pay to Employeea base salary (the “Base Salary”)of $73,000 per annum for the period commencing on January 1, 2009 and ending on December 31, 2009. B.COMPENSATION ADJUSTMENT. The Base Salary and Employee’s other compensation will be reviewed by the Board of Directors of the Company (the “Board”) at least annually and may be increased (but not decreased) from time to time as the Board may determine. C.PARTICIPATION IN BENEFIT PLANS. During the Employment Term, Employee shall be eligible to participate in all Employee benefit plans and arrangements now in effect or which may hereafter be established, including, without limitation, all life, group insurance and medical care plans and all disability, retirement and other Employee benefit plans of the Company. Should the Employee not want to participate in the Company’s health plan, with Board approval, the company will reimburse the Employee for the expense incurred in participating in another plan. D.OTHER PROVISIONS.
